Citation Nr: 0508027	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-28 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for cervical spine 
disability, to include arthritis and degenerative disc 
disease of the cervical spine.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran had active service from April 1950 to December 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO).  

Although the veteran noted in his October 2003 substantive 
appeal that he wanted a personal hearing at the Board in 
Washington, D.C., he said that he no longer wanted a hearing 
in a statement dated in January 2005.


FINDING OF FACT

The veteran does not have cervical spine disability, 
including arthritis or degenerative disc disease, that is 
related to military service.


CONCLUSION OF LAW

Cervical spine disability, including arthritis and 
degenerative disc disease, was not incurred in or aggravated 
by active military duty, nor may arthritis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1110, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).
VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In May 2001, the RO sent the veteran a letter, with a copy to 
his representative, in which he was informed of the 
requirements needed to establish service connection for a 
disability.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
he was responsible for and the evidence that was considered 
VA's responsibility.  The letter explained that the veteran 
could send in additional evidence or tell VA about any 
additional information or evidence that he wanted VA to get 
for him.  Additional information was subsequently received 
from the veteran.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

VA did not specifically ask in May 2001 for all evidence in 
the veteran's possession.  The veteran, however, by failing 
to reply to requests for information about any additional 
evidence not of record, has stated sub silentio that he 
neither has nor knows of any further pertinent evidence.  
Hence, no evidence has been lost to the record, and there is 
no failure to assist the appellant simply because VA did not 
explicitly ask him to submit all evidence in his possession.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although there is no VA examination with a nexus opinion on 
file, none is required in this case.  Such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).  Because not all of these conditions 
have been met with respect to either of the service 
connection issue decided herein, as will be discussed below, 
a VA examination with nexus opinion is not necessary.

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issue.  The Board additionally finds 
that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Factual Background

The veteran's service medical records reveal that the veteran 
was hospitalized from October to November 1950 with a one-
month history of non-productive cough and anorexia.  He began 
having pain in the shoulder joint one week prior to 
admission.  The initial impression was pleuritic irritation 
of the right lung, rule out tuberculosis.  The hospital 
discharge diagnosis was bursitis, acute, subscapular bursa, 
cause unknown.  The veteran was seen in November 1952 with 
complaints of pain behind his eyes and photophobia.  He also 
complained of aching in both knees, nausea, and anorexia.  
The veteran noted that when he had been discharged from the 
hospital in November 1950, he was told that he had arthritis 
of the right shoulder.  Later in November 1952, it was 
reported that the veteran had a high fever and chills.  He 
had a small furuncle on the neck in August 1953, which was 
removed.  The veteran did not complain of any joint problem 
on his September 1953 discharge medical history report, and 
his neck was noted to be normal on medical examination in 
September 1953.
VA treatment records dated in January and February 1975 
involve problems with the lower extremities and do not 
contain any complaints or findings involving the cervical 
spine.

Private medical records dated from February 1978 to May 1992 
reveal that the veteran was in two automobile accidents in 
April 1977, resulting in multiple disabilities including 
cervical disc disability.  A March 1978 cervical myelogram 
showed cervical disc disease.  Medical records from L. P. P., 
Jr., M.D., dated from March 1978 to April 1984, reveal that 
he initially treated the veteran in February 1978 for a 
herniated cervical disc.  These records show continued 
treatment for cervical spine disability.

The veteran was awarded Social Security Disability benefits 
in April 1983 due to severe cervical disc disease, 
osteoarthritis of the cervical spine, cardiac arrhythmias, 
and gout.

According to a June 1984 medical report from C. H. R., Jr., 
M.D., who initially saw the veteran in August 1981, the 
veteran said that he had been involved in two automobile 
accidents in April 1977 that resulted in several injuries, 
including to the neck.  The veteran indicated that, while the 
other injuries had resolved, he has had persistent problems 
with his neck since the accidents.  Dr. R.'s impression was 
brachial-plexus injury, possible nerve root compression and 
osteoarthritis of the cervical spine at C5-7.

Private and VA medical records dated from August 2000 to July 
2001 do not involve treatment for neck disability but do 
include x-rays of the cervical spine, which show degenerative 
disc disease and associated osteoarthritis.

VA treatment records from January to August 2001 include a 
January 2001 notation of cervical disc disability.

According to a January 2002 statement from P. V., M.D., he 
has been treating the veteran since October 1983 for 
generalized arthritis.  It was noted that, prior to 1983, the 
veteran was treated for severe neck arthritis and was 
diagnosed with degenerative disease of the neck.

Received by VA in October 2003 were excerpts of medical 
articles on Rickettsial infection and osteomyelitis.

Analysis

Initially, the Board would point out that although the 
veteran appears to contend in his October 2003 substantive 
appeal that he filed a claim for compensation benefits in 
1975 that was never acted upon, there is a July 1976 Board 
denial on file of service connection for residuals of a left 
leg injury based on a claim received by VA in February 1975.  
A copy of the decision was sent to the veteran in July 1976, 
and it was not returned as undelivered.  

The veteran contends that he currently has a cervical spine 
disability that is related to an infection that he incurred 
during his military service and that some of his service 
medical records, including hospital tests in November 1950, 
August 1951, and November 1952, are not on file.  As noted 
above, in order to warrant entitlement to service connection 
for a specific disability, there must be medical evidence of 
a disability in service, evidence of a current disability, 
and a medical opinion linking the disability in service to 
the current disability.

In this case, there is no notation of a cervical spine 
problem in service, including on service discharge 
examination in September 1953.  While the veteran was treated 
for joint pains, including of the right shoulder, and for 
chills and fever in service, and he said that he was told 
that he had arthritis of the shoulder, there is no clinical 
evidence in service of a chronic infection or of arthritis.  
With respect to the veteran's contention that some service 
medical records are missing, the Board would note that 
multiple records covering his entire military service are on 
file, including records from the dates in question.  Even if 
some records may not be on file, his September 1953 discharge 
medical history and examination reports are on file.

Medical evidence after service discharge shows that the 
veteran has generalized arthritis and degenerative disc 
disease of the cervical spine.  

The Board notes, however, that the initial post-service 
clinical evidence of a cervical spine problem was not until 
April 1977, which is many years after service discharge and 
which was the result of injuries incurred in two automobile 
accidents in April 1977.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection).  Additionally, there is no medical nexus 
evidence on file in support of the veteran's claim.  

Despite the veteran's written contentions in support of his 
claim, it is now well established that lay statements cannot 
be used to establish a nexus between a current disability and 
service.  Although a lay statement can establish an event 
occurred in service, a layperson without medical training, 
such as the veteran, is not qualified to render a medical 
opinion regarding the etiology of disorders and disabilities, 
such as a cervical spine disability.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  

Consequently, because there is no evidence of cervical spine 
disability, to include either arthritis or degenerative disc 
disease, in service and no evidence of a causal connection 
between the veteran's current cervical spine disability and 
service, all of the elements needed under Hickson to warrant 
entitlement to service connection have not been shown.  
Therefore, service connection for cervical spine disability, 
to include arthritis and degenerative disc disease of the 
cervical spine, is not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for cervical spine disability, to include 
arthritis and degenerative disc disease of the cervical 
spine, is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


